BEATTY, C. J.,
concurring. I concur. Where, as in this case, a contempt proceeding is strictly criminal in its nature, where, in other words, the object of the proceeding is merely to *142punish the defendant for a misdemeanor, it is clear that no appeal lies to this court. But I understand the rule to be different where the proceeding is merely a step taken in a civil action or proceeding after judgment for the purpose of enforcing a right of a party thereto.
I add this qualification to my concurrence only because the distinction between the two classes of contempts is not so clearly stated in the opinion of the court as to compel attention.